UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51214 Prudential Bancorp, Inc. of Pennsylvania (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 68-0593604 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1834 Oregon Avenue Philadelphia, Pennsylvania Zip Code (Address of Principal Executive Offices) (215) 755-1500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practical date:as of February 1, 2011, 10,023,495 shares were issued and outstanding. PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION: Item 1. Consolidated Financial Statements Unaudited Consolidated Statements of Financial Condition December 31, 2010 and September 30, 2010 2 Unaudited Consolidated Statements of Operations for the Three Months Ended December 31, 2010 and 2009 3 Unaudited Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income for the Three Months Ended December 31, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. (Removed and Reserved) 39 Item 5. Other Information 39 Item 6. Exhibits 39 SIGNATURES 40 1 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, September 30, (Dollars in Thousands) ASSETS Cash and amounts due from depository institutions $ $ Interest-bearing deposits Total cash and cash equivalents Investment and mortgage-backed securities held to maturity (estimated fair value—December 31, 2010, $126,822; September 30, 2010, $116,594) Investment and mortgage-backed securities available for sale (amortized cost—December 31, 2010, $72,935; September 30, 2010, $69,891) Loans receivable—net of allowance for loan losses (December 31, 2010, $3,731;September 30, 2010, $3,151) Accrued interest receivable Real estate owned Federal Home Loan Bank stock—at cost Office properties and equipment—net Bank owned life insurance Prepaid expenses and other assets Deferred tax asset-net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advances from Federal Home Loan Bank Accrued interest payable 89 Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Accrued dividend payable Total liabilities COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value, 10,000,000 shares authorized, none issued - - Common stock, $.01 par value, 40,000,000 shares authorized, issued 12,563,750; outstanding - 10,031,472 at December 31, 2010 and September 30, 2010 Additional paid-in capital Unearned ESOP shares ) ) Treasury stock, at cost: 2,532,278 shares at December 31, 2010 and September 30, 2010 ) ) Retained earnings Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to unaudited consolidated financial statements. 2 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended December 31, (Dollars in Thousands Except Per Share Amounts) INTEREST INCOME: Interest on loans $ $ Interest on mortgage-backed securities Interest and dividends on investments Total interest income INTEREST EXPENSE: Interest on deposits Interest on borrowings 2 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTERESTINCOME AFTER PROVISIONFOR LOAN LOSSES NON-INTEREST INCOME: Fees and other service charges Total other-than-temporary impairment losses ) ) Portion of losses recognized in other comprehensive income, before taxes 32 90 Net impairment losses recognized in earnings ) ) Other 98 Total non-interest income 19 NON-INTEREST EXPENSE: Salaries and employee benefits Data processing Professional services 77 Office occupancy 89 93 Depreciation 88 87 Payroll taxes 65 67 Director compensation 82 62 Real estate owned expenses 20 Federal Deposit Insurance Corporation insurance Other Total non-interest expense INCOME BEFORE INCOME TAXES INCOME TAXES: Current expense Deferred expense 28 Total income tax expense NET (LOSS) INCOME $ ) $ BASIC (LOSS) INCOME PER SHARE $ ) $ DILUTED (LOSS) INCOME PER SHARE $ ) $ See notes to unaudited consolidated financial statements. 3 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) Accumulated Additional Unearned Other Total Common Paid-In ESOP Treasury Retained Comprehensive Stockholders’ Comprehensive Stock Capital Shares Stock Earnings Income (Loss) Equity Income (Loss) (Dollars in Thousands except per share amounts) BALANCE, OCTOBER 1, 2010 $ $ $ ) $ ) $ $ $ Comprehensive loss: Net loss ) ) ) Net unrealized holding loss onavailable for sale securitiesarising during the period, net of income tax benefit of $380 ) ) ) Reclassification adjustment for other than temporary impairment recognized in earnings net of tax of $32 63 63 63 Comprehensive loss $ ) Cash dividend declared ($ 0.05 per share) ) ) Excess tax benefit from stock compensation 39 39 Stock option expense 55 55 Recognition and Retention Plan expense 64 64 ESOP shares committed to be released (5,655 shares) - ) 56 - - - 36 BALANCE, December 31, 2010 $ $ $ ) $ ) $ $ $ Accumulated Additional Unearned Other Total Common Paid-In ESOP Treasury Retained Comprehensive Stockholders’ Comprehensive Stock Capital Shares Stock Earnings Income (Loss) Equity Income (Loss) (Dollars in Thousands except per share amounts) BALANCE, OCTOBER 1, 2009 $ $ $ ) $ ) $ $ ) $ Comprehensive income: Net income Net unrealized holding loss on available for sale securities arising during the period, net of income tax benefit of $229 ) ) ) Reclassification adjustment for other than temporary impairment recognized in earnings net of tax of $69 Comprehensive income $ Cash dividend declared ($ 0.05 per share) ) ) Excess tax benefit from stock compensation 37 37 Stock option expense 53 53 Recognition and Retention Plan expense 63 63 ESOP shares committed to be released (5,655 shares) - - 56 - - - 56 BALANCE, December 31, 2009 $ $ $ ) $ ) $ $ ) $ See notes to unaudited consolidated financial statements 4 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months EndedDecember 31, OPERATING ACTIVITIES: (Dollars in Thousands) Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Provision for loan losses Depreciation 88 87 Net accretion of premiums/discounts ) ) Net accretion of deferred loan fees and costs ) ) Impairment charge on investment securities 95 Loss on sale of real estate owned - Share-based compensation expense Compensation expense of ESOP 36 56 Income from bank owned life insurance ) ) Deferred income tax expense 28 Excess tax benefit related to stock compensation ) ) Changes in assets and liabilities which used cash: Accrued interest receivable ) 81 Prepaid expenses and other assets ) Accrued interest payable ) ) Accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES: Purchase of investment and mortgage-backed securities held to maturity ) ) Purchase of investment and mortgage-backed securities available for sale ) ) Loans originated or acquired ) ) Principal collected on loans Principal payments received on investment and mortgage-backed securities: held-to-maturity available-for-sale Proceeds from redemption of FHLB stock - Proceeds from sale of real estate owned - Purchases of equipment ) ) Net cash (used in) provided by investing activities ) FINANCING ACTIVITIES: Net increase in demand deposits, NOW accounts, and savings accounts Net decrease in certificates of deposit ) ) Repayment of advances from Federal Home Loan Bank ) - Borrowings of advances from Federal Home Loan Bank - Increase in advances from borrowers for taxes and insurance Excess tax benefit related to stock compensation 39 37 Cash dividend paid ) ) Net cash used in financing activities ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid on deposits and advances from Federal Home Loan Bank $ $ Income taxes paid $ $ SUPPLEMENTAL DISCLOSURES OF NONCASH ITEMS: Real estate acquired in settlement of loans $ - $ See notes to unaudited consolidated financial statements. 5 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. SIGNIFICANT ACCOUNTING POLICIES Basis of presentation –The accompanying unaudited consolidated financial statements were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”) for interim information and therefore do not include all the information or footnotes necessary for a complete presentation of financial condition, results of operations, changes in equity and cash flows in conformity with accounting principles generally accepted in the United States of America(“GAAP”).However, all normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the financial statements have been included.The results for the three months ended December 31, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2011, or any other period. These financial statements should be read in conjunction with the audited consolidated financial statements of Prudential Bancorp, Inc. of Pennsylvania (the “Company”) and the accompanying notes thereto for the year ended September 30, 2010 included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2010. Use of Estimates in the Preparation of Financial Statements—The preparation of financial statements in conformity with GAAP in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. The most significant estimates and assumptions in the Company’s consolidated financial statements are recorded in the allowance for loan losses, deferred income taxes, other than temporary impairment, and the fair value measurement for financial instruments. Actual results could differ from those estimates. Dividend Payable – On December 15, 2010, the Company’s Board of Directors declared a quarterly cash dividend of $ 0.05 on the common stock of the Company payable on January 28, 2011 to the shareholders of record at the close of business on January 14, 2011 which resulted in a payable of $501,000 at December 31, 2010.A portion of the cash dividend was payable to Prudential Mutual Holding Company (the “MHC”) due to its ownership of shares of the Company’s common stock and totaled $374,000. Employee Stock Ownership Plan – The Company maintains an employee stock ownership plan (“ESOP”) for substantially all of its full-time employees. The ESOP purchased 452,295 shares of the Company’s common stock for an aggregate cost of approximately $4.5 million in fiscal 2005.Shares of the Company’s common stock purchased by the ESOP are held in a suspense account until released for allocation to participants. Shares are allocated to each eligible participant based on the ratio of each such participant’s compensation, as defined in the ESOP, to the total compensation of all eligible plan participants. As the unearned shares are released from the suspense account, the Company recognizes compensation expense equal to the fair value of the ESOP shares during the periods in which they become committed to be released.To the extent that the fair value of the ESOP shares released differs from the cost of such shares, the difference is charged or credited to equity as additional paid-in capital.As of December 31, 2010, the Company had allocated a total of 130,065 shares from the suspense account to participants.In addition, at such date the total number of shares of Company common stock held by the ESOP was 449,492.For the three months ended December 31, 2010, the Company recognized $30,000 in compensation expense. Share-Based Compensation – The Company accounts for stock-based compensation issued to employees, and where appropriate non-employees, with fair value.Under fair value provisions, stock-based compensation cost is measured at the grant date based on the fair value of the award and is recognized as expense over the appropriate vesting period using the straight-line method.The amount of stock-based compensation recognized at any date must at least equal the portion of the grant date fair value of the award that is vested at that date and as a result it may be necessary to recognize the expense using a ratable method.Determining the fair value of stock-based awards at the date of grant requires judgment, including estimating the expected term of the stock options and the expected volatility of the Company’s stock. In addition, judgment is required in estimating the amount of stock-based awards that are expected to be forfeited. If actual results differ significantly from these estimates or different key assumptions were used, it could have a material effect on the Company’s consolidated financial statements. 6 Dividends with respect to non-vested share awards are held by the Company’s Recognition and Retention Plan (“Plan”) Trust (the “Trust”) for the benefit of the recipients and are paid out proportionately by the Trust to the recipients of stock awards granted pursuant to the Plan as soon as practicable after the stock awards are earned. Treasury Stock – Stock held in treasury by the Company is accounted for using the cost method, which treats stock held in treasury as a reduction to total stockholders’ equity.The average cost per share of the approximately 2.5 million shares which have been repurchased by the Company was $12.47 for purchases through December 31, 2010.As of December 31, 2010, the MHC had purchased 568,000 shares at an average cost of $10.30 per share. The repurchased shares are available for general corporate purposes.As of December 31, 2010, 7,478,062 shares were owned by the MHC, 2,532,278 shares had been purchased by the Company and held as treasury stock which results in 2,553,410 shares owned by public shareholders. Comprehensive Income (Loss) —The Company presents in the unaudited consolidated statement of changes in stockholders’ equity and comprehensive income those amounts arising from transactions and other events which currently are excluded from the statements of operations and are recorded directly to stockholders’ equity.For the three months ended December 31, 2010 and 2009, the only components of comprehensive income were net income (loss), unrealized holding gains and losses, net of income tax expense and benefit, on available for sale securities and reclassifications related to realized losses due to other than temporary impairment, net of tax. FHLB Stock – Federal Home Loan Bank (“FHLB”) stock is classified as a restricted equity security because ownership is restricted and there is not an established market for its resale. FHLB stock is carried at cost and is evaluated for impairment when certain conditions warrant further consideration.While the FHLB has recognized losses in recent periods, it is currently not probable that the Company will not realize its cost basis as the FHLB has maintained capital levels in excess of regulatory requirements.Management concluded that no impairment existed as of December 31, 2010. Recent Accounting Pronouncements – In July 2010, FASB issued ASU No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. ASU 2010-20 is intended to provide additional information to assist financial statement users in assessing an entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses. The disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. The amendments in ASU 2010-20 encourage, but do not require, comparative disclosures for earlier reporting periods that ended before initial adoption. However, an entity should provide comparative disclosures for those reporting periods ending after initial adoption. The required disclosures have been incorporated in note 4. In September, 2010, the FASB issued ASU No. 2010-25, Plan Accounting – Defined Contribution Pension Plans.The amendments in this ASU require that participant loans be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued but unpaid interest.The amendments in this update are effective for fiscal years ending after December 15, 2010 and are not expected to have a significant impact on the Company’s consolidated financial statements. 7 In October, 2010, the FASB issued No. ASU 2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts.This ASU addresses the diversity in practice regarding the interpretation of which costs relating to the acquisition of new or renewal insurance contracts qualify for deferral, The amendments are effective for fiscal years and interim periods within those fiscal years, beginning after December 15, 2011 and are not expected to have a significant impact on the Company’s consolidated financial statements. In December, 2010, the FASB issued ASU No. 2010-28, When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts.This ASU modifies Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts.For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists.In determining whether it is more likely than not that a goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating an impairment may exist.The qualitative factors are consistent with the existing guidance, which requires that goodwill of a reporting unit be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount.For public entities, the amendments in this Update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010.Early adoption is not permitted.For nonpublic entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.Nonpublic entities may early adopt the amendments using the effective date for public entities.This ASU is not expected to have a significant impact on the Company’s consolidated financial statements. In December 2010, the FASB issued ASU No. 2010-29, Disclosure of Supplementary Pro Forma Information for Business Combinations.The amendments in this update specify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only.The amendments also expand the supplemental pro forma disclosures under Topic 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.The amendments in this Update are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. Early adoption is permitted.This ASU is not expected to have a significant impact on the Company’s consolidated financial statements. 8 2. EARNINGS PER SHARE Basic earnings per common share is computedby dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding, net of any treasury shares, during the period.Diluted earnings per share is calculated by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding, net of any treasury shares, after consideration of the potential dilutive effect of common stock equivalents (“CSEs”), based upon the treasury stock method using an average market price for the period. The calculated basic and diluted earnings per share are as follows: Quarter Ended December 31, Basic Diluted Basic Diluted (Dollars in Thousands Except Per Share Data) Net (loss) income $ ) $ ) $ $ Weighted average shares outstanding Effect of common stock equivalents - - - Adjusted weighted average shares used in earnings per share computation $ (Loss) income per share - basic and diluted $ ) $ ) $ $ Due to the net loss recognized for the quarter ended December 31, 2010, the inclusion of any CSEs would decrease the amount of net loss per share for the quarter and be antidilutive.Consequently, basic and diluted weighted average shares outstanding are equal for the quarter ended December 31, 2010.Had net income been recognized for the quarter ended December 31, 2010, there would have been an additional 92,503 shares used in thediluted earnings per share calculation. 9 3. INVESTMENT AND MORTGAGE-BACKED SECURITIES The amortized cost and fair value of investment and mortgage-backed securities, with gross unrealized gains and losses, are as follows: December 31, 2010 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Securities held to maturity: (Dollars in Thousands) U.S. Government agency obligations $ $ $ ) $ Mortgage-backed securities - U.S. Government agencies - Total securities held to maturity $ $ $ ) $ Securities available for sale: U.S. Government agency obligations $ $
